DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 January 2022 has been entered.

Response to Amendment
The amendment filed on 17 January 2022 has been entered.

Allowable Subject Matter
Claims 1, 29-30, 32-36, 39-41, 43-48, 50-51, 53-59 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1:	The prior art of record does not teach or reasonably suggest a light-emitting diode tape comprising: a resilient, rollable, base profile comprising a rear-side wall and two side walls, the rear- side wall being impermeable to 
Bobbo et al. (US 2015/0330584 A1), considered the closest prior art, teaches a light-emitting diode tape comprising a resilient, rollable, base profile (14) comprising a rear-side wall (140a) and two side walls (140b) and a flexible conductor tape (12).  Bobbo does not mention the rear-side wall and side walls having different permeability to light, and the flexible conductor tape is not corrugated.
Dubuc (US 2017/0059140 A1), another close prior art, teaches a flexible conductor tape which is corrugated.  However, Dubuc does not teach the flexible conductor tape arranged near the rear-side wall and between the two side walls of a base profile.  In Bobbo, the space between the two side walls is meant to be filled with potting material 18 to cover and protect the flexible conductor tape 12.  If the flexible conductor tape were corrugated, this would require a thicker layer of potting material to cover it, higher walls, and an overall increase in the thickness of the base profile, which teaches away from the combination since a thicker base profile would reasonably be expected to be less flexible.
Claims 29, 30, 32, 56, and 57 inherit the subject matter from claim 1.

Bobbo et al. (US 2015/0330584 A1), considered the closest prior art, teaches a method for producing a light-emitting diode tape comprising: producing a resilient rollable base profile having a rear-side wall and two side walls; producing a flexible LED strip, and introducing the LED strip into the base profile near the rear-side wall and between the two sidewalls; and covering the LED strip in the base profile with a translucent top potting compound contained between the two sidewalls.  However, Bobbo’s flexible LED strip is not corrugated.
Dubuc (US 2017/0059140 A1), another close prior art, teaches a flexible LED strip which is corrugated.  However, Dubuc does not teach the flexible LED strip arranged near the rear-side wall and between the two side walls of a base profile.  In Bobbo, the space between the two side walls is meant to be filled with potting material 18 to cover and protect the flexible conductor tape 12.  If the flexible conductor tape were corrugated, this would require a thicker layer of potting material to cover it, higher walls, and an overall increase in the thickness of the base profile, which teaches away from the combination since a thicker base profile would reasonably be expected to be less flexible.

With respect to claim 44:	The prior art of record does not teach or reasonably suggest a light-emitting diode tape comprising; a flexible light-emitting diode strip comprising a corrugated flexible conductor tape, wherein the light-emitting diode strip is received in a rollable resilient extruded base profile having a rear-side wall and two side walls; and a translucent top potting compound contained between the two side walls and above the flexible light-emitting diode strip along with the other limitations of the claim.
Note: While the claim uses the acronym PCB without writing it out, the person of ordinary skill would readily understand that the claim is referring to a Printed Circuit Board.
Bobbo et al. (US 2015/0330584 A1), considered the closest prior art, teaches a flexible light-emitting diode strip received in a rollable resilient extruded base profile having a rear-side wall and two side walls; and a translucent top potting compound contained between the two side walls and above the flexible light-emitting diode strip.  However, Bobbo’s flexible LED strip is not corrugated.
Dubuc (US 2017/0059140 A1), another close prior art, teaches a flexible LED strip which is corrugated.  However, Dubuc does not teach the flexible LED strip with a potting compound above is and contained between the two side walls.  In Bobbo, the space between the two side walls is meant to be filled with potting material 18 to cover and protect the flexible conductor tape 12.  If the flexible conductor tape were corrugated, this would require a thicker layer of potting material to cover it, higher walls, and an overall increase in the thickness of the base profile, which teaches away from 
Claims 45-48, 50-51, 53-55, and 59 inherit the subject matter from claim 44.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/NATHANIEL J LEE/Examiner, Art Unit 2875                                   

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875